                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF INDIANA
                                           HAMMOND DIVISION

AMY S. 1,                                                 )
                                                          )
                              Plaintiff,                  )
                                                          )
           v.                                             ) Case No. 2:18-cv-331
                                                          )
ANDREW M. SAUL,                                           )
Commissioner of Social Security,                          )
                                                          )
                              Defendant.                  )

                                           OPINION AND ORDER

           This matter is before the court on petition for judicial review of the decision of the

Commissioner filed by the plaintiff, Amy S., on September 6, 2018. For the following reasons,

the decision of the Commissioner is REMANDED.

                                                       Background

           The plaintiff, Amy S., filed an application for Supplemental Security Income on May 8,

2015, alleging a disability onset date of May 6, 2015. (Tr. 18). The Disability Determination

Bureau denied Amy S.’s application initially on July 23, 2015, and again upon reconsideration

on September 11, 2015. (Tr. 18). Amy S. subsequently filed a timely request for a hearing on

November 6, 2015. (Tr. 18). Amy S. failed to attend the initial hearing scheduled for January

17, 2017. (Tr. 18). After a Notice to Show Cause was sent to Amy S. and she responded,

another hearing was scheduled. (Tr. 18). A video hearing was held on June 16, 2017, before

Administrative Law Judge (ALJ) Diane S. Davis, and the ALJ issued an unfavorable decision on

November 9, 2017. (Tr. 18-35). Vocational Expert (VE) Pamela Tucker appeared at the

hearing. (Tr. 18). The Appeals Council denied review making the ALJ’s decision the final


1
    To protect privacy, the plaintiff’s full name will not be used in this Order.
decision of the Commissioner. (Tr. 1-3).

       At step one of the five-step sequential analysis for determining whether an individual is

disabled, the ALJ found that Amy S. had not engaged in substantial gainful activity since May 8,

2015, her application date. (Tr. 20).

       At step two, the ALJ determined that Amy S. had the following severe impairments:

lumbar spondylosis, psychogenic non-epileptic seizure disorder, posttraumatic stress disorder,

and attention deficit hyperactivity disorder. (Tr. 21). The ALJ found that the above medically

determinable impairments significantly limited Amy S.’s ability to perform basic work activities.

(Tr. 21). Amy S. also alleged disability due to May-Thurner syndrome, insomnia, and

rheumatoid arthritis. (Tr. 21). However, the ALJ found that Amy S.’s May-Thurner syndrome

and insomnia caused no more than a minimal limitation on her ability to engage in basic work

activities and were non-severe impairments. (Tr. 21-22). Furthermore, the ALJ determined that

Amy S.’s rheumatoid arthritis was not a medically determinable impairment. (Tr. 22).

       At step three, the ALJ concluded that Amy S. did not have an impairment or combination

of impairments that met or medically equaled the severity of one of the listed impairments in 20

CFR Part 404, Subpart P, Appendix 1. (Tr. 23). The ALJ stated that no medical evidence

indicated diagnostic findings that satisfied any listed impairment. (Tr. 23). The ALJ considered

Amy S.’s mental impairments, singly and in combination, against the criteria in listings 12.02,

12.06, 12.07, and 12.15. (Tr. 23). In making this finding, the ALJ considered the paragraph B

criteria for mental impairments, which required at least one extreme or two marked limitations in

a broad area of functioning which include:

               understanding, remembering, or applying information; interacting
               with others; concentrating, persisting or maintaining pace; and
               adapting or managing themselves.



                                                2
(Tr. 23). The ALJ indicated that a marked limitation means the ability to function independently,

appropriately, effectively, and on a sustained basis is seriously limited, while an extreme

limitation is the inability to function independently, appropriately, or effectively, and on a

sustained basis. (Tr. 23).

       The ALJ determined that Amy S. had moderate limitations in understanding,

remembering, or applying information; a moderate limitation in interacting with others; moderate

limitations in concentrating, persisting, or maintaining pace; and mild limitations in adapting or

managing herself. (Tr. 23-24). Because Amy S.’s mental impairments did not cause at least two

“marked” limitations or one “extreme” limitation, the ALJ determined that the paragraph B

criteria was not satisfied. (Tr. 25). Additionally, the ALJ determined that Amy S. did not satisfy

the paragraph C criteria. (Tr. 25).

       After consideration of the entire record, the ALJ then assessed Amy S.’s residual

functional capacity (RFC) as follows:

               [T]he claimant has the residual functional capacity to perform
               LIGHT work as defined in 20 CFR 416.967(b). The claimant can
               lift and/or carry 20 pounds occasionally and ten pounds frequently.
               She can sit for about six hours total in an eight-hour workday. She
               can never climb ladders, ropes, and scaffolds, or work at unprotected
               heights. She should also avoid exposure to dangerous moving
               machinery. The claimant can understand, remember, and carry out
               simple, routine tasks, make simple, work-related decisions, and
               adapt to routine workplace changes. She can work in proximity to
               others and tolerate occasional interaction with supervisors and
               coworkers, and brief, incidental contact with the public. She can
               persist in such activities, with adequate pace and perseverance.

(Tr. 25). The ALJ explained that in considering Amy S.’s symptoms she followed a two-step

process. (Tr. 26). First, she determined whether there was an underlying medically determinable

physical or mental impairment that was shown by a medically acceptable clinical or laboratory

diagnostic technique that reasonably could be expected to produce Amy S.’s pain or other

                                                  3
symptoms. (Tr. 26). Then she evaluated the intensity, persistence, and limiting effects of the

symptoms to determine the extent to which they limited Amy S.’s functioning. (Tr. 26).

       After considering the evidence, the ALJ found that Amy S.’s medically determinable

impairments reasonably could be expected to produce her alleged symptoms. (Tr. 26).

However, her statements concerning the intensity, persistence, and limiting effects of her

symptoms were not entirely consistent with the medical evidence and other evidence in the

record. (Tr. 26-27). The ALJ assigned some weight to the state physical evaluators, little weight

to the state psychological evaluators, little weight to the treating neurologist, Dr. Julian Ungar-

Sargon, and little weight to the third-party reports of her mother (Kathleen Mears), her best

friend (Christine Yarchan), and Reverend Frederic Lams. (Tr. 30-33). The ALJ assigned no

weight to the opinion of Shiree Anderson, the office manager at NWI Medical Consultants. (Tr.

32).

       At step four, the ALJ found that Amy S. was unable to perform any past relevant work.

(Tr. 33). Considering Amy S.’s age, education, work experience, and RFC, the ALJ determined

that there were jobs in the national economy that she could perform, including inspector and

hand packager (28,000 jobs nationally), laundry worker (95,000 jobs nationally), and label coder

(30,000 jobs nationally). (Tr. 34). The ALJ found that Amy S. has not been under a disability,

as defined in the Social Security Act, since May 8, 2015, the date the application was filed. (Tr.

35).

                                             Discussion

       The standard for judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is limited to a determination of whether those findings are

supported by substantial evidence. 42 U.S.C. § 405(g) (“The findings of the Commissioner of



                                                  4
Social Security, as to any fact, if supported by substantial evidence, shall be conclusive.”);

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1097

(7th Cir. 2013) (“We will uphold the Commissioner’s final decision if the ALJ applied the

correct legal standards and supported her decision with substantial evidence.”). Courts have

defined substantial evidence as “such relevant evidence as a reasonable mind might accept to

support such a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28

L. Ed. 2d 852 (1972) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,

217, 83 L. Ed. 2d 140 (1938)); see Bates, 736 F.3d at 1098. A court must affirm an ALJ’s

decision if the ALJ supported her findings with substantial evidence and if there have been no

errors of law. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citations omitted). However,

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the issues.”

Lopez ex rel Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

       Supplemental insurance benefits are available only to those individuals who can establish

“disability” under the terms of the Social Security Act. The claimant must show that she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). The Social Security regulations enumerate the five-step sequential evaluation to

be followed when determining whether a claimant has met the burden of establishing disability.

20 C.F.R. § 416.920. The ALJ first considers whether the claimant is presently employed or

“engaged in substantial gainful activity.” 20 C.F.R. § 416.920(b). If she is, the claimant is not

disabled and the evaluation process is over. If she is not, the ALJ next addresses whether the

claimant has a severe impairment or combination of impairments that “significantly



                                                  5
limits . . . physical or mental ability to do basic work activities.” 20 C.F.R. § 416.920(c); see

Williams v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014) (discussing that the ALJ must consider the

combined effects of the claimant’s impairments). Third, the ALJ determines whether that severe

impairment meets any of the impairments listed in the regulations. 20 C.F.R. § 401, pt. 404,

subpt. P, app. 1. If it does, then the impairment is acknowledged by the Commissioner to be

conclusively disabling. However, if the impairment does not so limit the claimant’s remaining

capabilities, the ALJ reviews the claimant’s “residual functional capacity” and the physical and

mental demands of her past work. If, at this fourth step, the claimant can perform her past

relevant work, she will be found not disabled. 20 C.F.R. § 416.920(e). However, if the claimant

shows that her impairment is so severe that she is unable to engage in her past relevant work,

then the burden of proof shifts to the Commissioner to establish that the claimant, in light of her

age, education, job experience, and functional capacity to work, is capable of performing other

work and that such work exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §

416.920(f); see Biestek v. Berryhill, 139 S. Ct. 1148 (2019) (upon the disability benefits

applicant’s request, vocational expert's refusal to provide the private market-survey data

underlying her opinion regarding job availability, does not categorically preclude the expert's

testimony from counting as “substantial evidence” but, instead, the inquiry is case-by-case).

       Amy S. has requested that the court reverse the ALJ’s decision and award benefits, or in

the alternative, remand this matter for additional proceedings. In her appeal, Amy S. has argued

that the ALJ’s RFC was not based upon substantial evidence.

       Amy S. contends that the ALJ’s RFC finding was not supported by substantial evidence

because the ALJ failed to properly account for her mental and physical limitations in the RFC

and did not properly consider her subjective allegations pursuant to SSR 16-3p. “The RFC is an



                                                 6
assessment of what work-related activities the claimant can perform despite his limitations.”

Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004); see 20 C.F.R. § 416.945(a)(1) (“Your

residual functional capacity is the most you can still do despite your limitations.”); SSR 96-8p, at

*2 (“RFC is an administrative assessment of the extent to which an individual’s medically

determinable impairment(s), including any related symptoms, such as pain, may cause physical

or mental limitations or restrictions that may affect his or her capacity to do work-related

physical and mental activities.”). The RFC is based upon medical evidence—including

statements from medical sources about what the claimant still can do—as well as “other

evidence, such as testimony by the claimant or his friends and family.” Craft v. Astrue, 539 F.3d

668, 676 (7th Cir. 2008); 20 C.F.R. § 416.945(a)(3).

       SSR 96-8p explains how an ALJ should assess a claimant’s RFC at steps four and five of

the sequential evaluation. In a section entitled, “Narrative Discussion Requirements,” SSR 96-

8p specifically spells out what is needed in the ALJ’s RFC analysis. This section of the Ruling

provides:

            The RFC assessment must include a narrative discussion describing how the
            evidence supports each conclusion, citing specific medical facts (e.g.,
            laboratory findings) and nonmedical evidence (e.g., daily activities,
            observations). In assessing RFC, the adjudicator must discuss the
            individual’s ability to perform sustained work activities in an ordinary work
            setting on a regular and continuing basis (i.e., 8 hours a day, for 5 days a
            week, or an equivalent work schedule), and describe the maximum amount
            of each work-related activity the individual can perform based on the
            evidence available in the case record. The adjudicator must also explain how
            any material inconsistencies or ambiguities in the evidence in the case record
            were considered and resolved.

SSR 96-8p (footnote omitted). Thus, as explained in this section of the Ruling, there is a

difference between what the ALJ must contemplate and what she must articulate in her written

decision. “The ALJ is not required to address every piece of evidence or testimony presented,



                                                  7
but he must provide a ‘logical bridge’ between the evidence and his conclusions.” Getch v.

Astrue, 539 F.3d 473, 480 (7th Cir. 2008) (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.

2000)); see Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). Although the ALJ does not

need to discuss every piece of evidence, she cannot ignore evidence that undermines her ultimate

conclusions. Moore, 743 F.3d at 1123 (“The ALJ must confront the evidence that does not

support his conclusion and explain why that evidence was rejected.”) (citing Terry v. Astrue, 580

F.3d 471, 477 (7th Cir. 2009); Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009); Arnett v.

Astrue, 676 F.3d 586, 592 (7th Cir. 2012)). “A decision that lacks adequate discussion of the

issues will be remanded.” Moore, 743 F.3d at 1121.

       Amy S. has argued that the ALJ did not properly assess the RFC with regards to her

physical impairments. The ALJ found that Amy S. could perform light work with some

exceptions: she never should climb ladders, ropes, and scaffolds or work at unprotected heights;

and she also should avoid exposure to dangerous moving machinery. The ALJ made the

following additional findings: she could understand, remember, and carry out simple, routine

tasks, make simple, work-related decisions, and adapt to routine workplace changes; she could

work in proximity to others and tolerate occasional interaction with supervisors and coworkers,

and brief, incidental contact with the public; and she could persist in such activities with

adequate pace and perseverance. (Tr. 25). The ALJ stated that the RFC decision was supported

by the record as a whole, including “the findings from diagnostic testing, particularly the results

of multiple electroencephalographies; the objective findings from medical appointments … and

the claimant’s functional abilities, as demonstrated in the four areas of mental functioning.” (Tr.

33). Amy S. contends that the ALJ failed to properly consider her seizures and the resulting

limitations caused by her seizures. Amy S. also has argued that the ALJ mischaracterized her



                                                  8
psychogenic seizures.

       The ALJ found that Amy S. suffered from the severe impairment of non-epileptic

psychogenic seizure disorder. (Tr. 21). Amy S. testified to having daily seizures, including three

the morning of her hearing. (Tr. 78). The medical record lists multiple instances of reported

seizures, averaging three a day. (Tr. 466, 473, 475, 476, 495, 498, 500, 1181, 1185, 1187, 1192,

1195, 1200, 1201, 1206, 1492, 1495, 1498, 1504, 1510). The ALJ failed to discuss the

frequency of Amy S.’s seizures as required when a claimant suffers from a seizure disorder.

Boiles v. Barnhart, 395 F.3d 421, 427 (7th Cir. 2005); Barnett v. Barnhart, 381 F.3d 664, 670

(7th Cir. 2004). The ALJ only noted that “there is little objective documentation to support her

assertion at the hearing that she was experiencing daily seizures.” (Tr. 29). However, the ALJ

failed to consider that psychogenic seizures do not show up on objective testing such as an EEG,

CT, or MRI. See Boiles, 395 F.3d at 424 (Stating that psychogenic seizures do not show up on

EEGs and cannot be treated by anti-seizure medication and therefore do not benefit by

frequenting the hospital for seizure treatment). The ALJ’s requirement of using objective

evidence to reject Amy S.’s report of daily psychogenic seizures fails when her seizures cannot

be proven by objective medical evidence. There is no other discussion of the frequency of Amy

S.’s seizures as required by case law.

       Furthermore, the ALJ failed to consider that lights and stress triggered Amy S.’s

psychogenic seizures. (Tr. 81). Even simply being in the presence of people arguing could

trigger a seizure. (Tr. 81). Amy S.’s triggers may have required further limitations in the RFC,

but without any discussion in the ALJ’s decision, the court cannot provide a meaningful review.

Similarly, the ALJ failed to discuss how long it took Amy S. to recover from seizures, as well as

the symptoms she experienced following a seizure. Amy S. experienced memory loss,



                                                9
confusion, sleepiness, headaches, and extreme light sensitivity following her seizures. (Tr. 81-

82, 1516). Without adequate discussion of Amy S.’s post-seizure symptoms, the court cannot

conduct a meaningful review or discern whether the ALJ actually considered Amy S.’s reported

symptoms and limitations following her seizures.

       Next, Amy S. has argued that the ALJ erred in the analysis of her subjective symptoms.

An ALJ’s evaluation of subjective symptoms will be upheld unless it is patently wrong. Shideler

v. Astrue, 688 F.3d 306, 310-11 (7th Cir. 2012). Nevertheless, an ALJ must explain her

evaluation with specific reasons that are supported by the record. Pepper v. Colvin, 712 F.3d

351, 367 (7th Cir. 2013). The ALJ must weigh the claimant’s subjective complaints, the relevant

objective medical evidence, and any other evidence of the claimant's daily activities, the location,

duration, frequency, and intensity of pain or other symptoms, factors that precipitate and

aggravate the symptoms, the type, dosage, effectiveness, and side effects of medications, and any

other measures the claimant takes to relieve symptoms. See 20 C.F.R. § 416.929(c)(3)(i)-(vi).

       The Seventh Circuit repeatedly has emphasized that a person’s ability to perform daily

activities does not indicate an ability to work outside of the home. See, e.g., Bjornson v. Astrue,

671 F.3d 640, 647 (7th Cir. 2012) (“The critical differences between activities of daily living and

activities in a full-time job are that a person has more flexibility in scheduling the former than

the latter, can get help from other persons … and is not held to a minimum standard of

performance, as she would be by an employer. The failure to recognize these differences is a

recurrent, and deplorable, feature of opinions by administrative law judges in social security

disability cases.”); Punzio v. Astrue, 630 F.3d 704, 712 (7th Cir. 2011) (“[The Plaintiff’s] ability

to struggle through the activities of daily living does not mean that she can manage the

requirements of a modern workplace.”); Mendez v. Barnhart, 439 F.3d 360, 362 (7th Cir. 2006)



                                                 10
(“We have cautioned the Social Security Administration against placing undue weight on a

claimant’s household activities in assessing the claimant’s ability to hold a job outside the home

… The pressures, the nature of the work, flexibility in the use of time, and other aspects of the

working environment … often differ dramatically between home and office or factory or other

place of paid work.”).

       The ALJ stated that Amy S.’s medically determinable impairments reasonably could be

expected to cause the alleged symptoms, “however, the claimant's statements concerning the

intensity, persistence, and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in the decision.”

(Tr. 26-27). The ALJ then discussed that Amy S. received conservative treatment for her mental

health impairments and failed to engage “in any type of therapy, which could address … the

psychogenic, non-epileptic seizures she reports experiencing.” (Tr. 29). The ALJ also discussed

Amy S.’s daily activities and found that “they are not limited to the extent one would expect if

her mental impairments were as severe as alleged.” (Tr. 29).

       The ALJ then found that Amy S.’s daily activities and ability to interact appropriately

with her friends and family “indicates that she has been capable of sustaining some level of

work-related activities since her alleged onset date.” (Tr. 29). The ALJ erred in relying on Amy

S.’s daily activities to find that she was capable of sustaining “work-related activities.”

Moreover, the ALJ mischaracterized her daily activities to arrive at that conclusion. The ALJ

relied on numerous daily activities to support her finding that Amy S. could perform work.

However, much of this evidence was mischaracterized. The ALJ found that Amy S. could cook

and prepare meals, yet she testified that she usually only prepared frozen meals and that she

relied on a neighbor to cook meals for her. (Tr. 29, 74-75). The ALJ also stated that Amy S.



                                                 11
enjoyed fishing and still drove. Yet, she testified at the hearing that she no longer could go

fishing due to her seizure disorder and that she no longer drove unless it was an emergency. (Tr.

29, 76, 82). The ALJ further stated that she still went out and attended church, but Amy S.

testified that she only has been to church a few times in the past year and that she no longer goes

out with any friends. (Tr. 29, 82). The ALJ further stated that she “enjoys watching TV,” yet

Amy S. testified that she does not watch TV and that she cannot read more than ten minutes at a

time. (Tr. 29, 82). The ALJ mischaracterized large portions of Amy S.’s daily activities, and the

ALJ may not mischaracterize evidence of a disability that contradicts the ALJ’s ruling.

Golembiewski v. Barnhart, 322 F.3d 912, 916-17 (7th Cir. 2003). This mischaracterization

requires remand. The ALJ improperly relied on evidence of daily activities to find that Amy S.

could maintain full-time employment.

       Additionally, the ALJ erred in finding that Amy S.’s subjective symptoms were not

credible based on her treatment history, or lack thereof. The ALJ noted that Amy S. did not

engage in any type of therapy, which the ALJ speculated could address her psychogenic, non-

epileptic seizures. (Tr. 29). While psychological therapy is the preferred course of treatment for

psychogenic seizures, the ALJ failed to consider why Amy S. failed to continue the therapy that

helped her from 2009 through 2014. (Tr. 26, 29). The ALJ noted that Amy S. ended treatment

due to a lack of insurance coverage and that she was homeless for nearly two years starting in

2015. However, she failed to analyze how that impacted Amy S.’s ability to receive help for her

psychogenic seizures. The ALJ instead found that she did not receive therapy despite being

recommended for services, which the ALJ determined meant her seizures were not as severe as

alleged. However, Amy S. regularly reported problems with insurance and an inability to pay for

treatment. (Tr. 75-78). A claimant’s inability to afford treatment or a lack of medical insurance



                                                12
may excuse the claimant’s failure to pursue treatment. Jelinek v. Astrue, 662 F.3d 805, 814 (7th

Cir. 2011). While the ALJ noted Amy S.’s inability to afford treatment, the ALJ failed to

properly consider how that would impact Amy S.’s psychogenic seizures and held her inability

to receive treatment against her. This was improper and requires remand.

       Amy S. raises additional issues regarding her physical RFC and mental RFC. Because

the ALJ erred in assessing Amy S.’s psychogenic seizures and in the subjective symptom

determination, remand is appropriate. Proper analysis and discussion of Amy S.’s seizures and

subjective symptoms may alter the rest of the ALJ’s decision. Accordingly, the court need not

address the other arguments. The RFC was not supported by substantial evidence and remand is

appropriate.

       Amy S. has requested that the court remand for an award of benefits. An award of

benefits is appropriate “only if all factual issues involved in the entitlement determination have

been resolved and the resulting record supports only one conclusion—that the applicant qualifies

for disability benefits.” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). The Seventh

Circuit has held that when an ALJ’s decision is not supported by substantial evidence, the

appropriate remedy is to remand for further proceedings unless the evidence before the court

compels an award of benefits. Briscoe v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). The

record here does not warrant an award of benefits.

       Based on the foregoing reasons, the decision of the Commissioner is REMANDED for

further proceedings consistent with this order.

       ENTERED this 30th day of December, 2019.

                                                             /s/ Andrew P. Rodovich
                                                             United States Magistrate Judge




                                                  13
